DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 filed December 28th 2020 are the subject matter of this Office Action. 
Priority
Acknowledgement is made of the divisional application of Application 16468716 filed 06/12/2019. Application 16468716 is a national stage entry of PCT/EP2017/082512 filed 12/13/2017 and claims foreign priority to Application 16204412.7 filed 12/15/2016. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/28/2020, 08/11/2021 and 04/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to the method of preventing lung colonization by BCC and/or S. Maltophilia in individuals affected by chronic diseases impacting lower respiratory system by inhibiting biofilm formation caused by said BCC and/or S. Maltophilia, said method comprising administering a pharmaceutically effective amount of NAC to said individuals and inhibiting the formation of said biofilms caused by BCC and/or S. Maltophilia. Independent claim 8 embraces the same methodology of claim 1,  further requiring NAC to be formulated with at least one pharmaceutically acceptable carrier. Claim 10 is directed to the method of biofilm formation during BCC and/or S. Maltophilia infection caused by BCC and/or S. Maltophilia in individuals affected by chronic diseases impacting lower respiratory system, said method comprising administering a pharmaceutically effective amount of NAC to said individuals and inhibiting the formation of said biofilms caused by BCC and/or S. Maltophilia. 
The metes and bounds regarding the phrase inhibiting the formation of said biofilms caused by BCC and/or S. Maltophilia are unclear as there are multiple interpretations of said phrase. One interpretation is that the phrase “inhibiting the formation of said biofilms caused by BCC and/or S. Maltophilia” is an additional step, separate from the administration of a pharmaceutically effective amount of NAC to said individuals. This additional inhibiting step is without any structural elements or limitations and therefore it is unclear how a skilled artisan actually inhibits the formation of said biofilms, if the administered NAC does not yield this function? 
An alternative interpretation of the phrase “inhibiting the formation of said biofilms caused by BCC and/or S. Maltophilia” is that said phrase simply expresses the intended result of the administration of a pharmaceutically effective amount of NAC to said individuals. See MPEP 2111.04 
As recited in MPEP 2173.05 (a) Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained.  In the instant case, Applicant has failed to do so regarding the disclosed limitation.
For the purposes of examination, the examiner has interpreted the phrase inhibiting the formation of said biofilms caused by BCC and/or S. Maltophilia as the intended result of the administration of a pharmaceutically effective amount of NAC to said individuals, and subsequent examination is based on this interpretation. 
 Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7 recites the limitation “said BC”.  There is insufficient antecedent basis for this limitation in the claim as the preceding text of the claim, or the claim from which it depends (claim 1) fails to recite “BC”. Accordingly, one of ordinary skill in the art prior to the time of the invention would not have been reasonably apprised of the metes and bounds of the subject matter for which Applicant is presently seeking protection. To overcome the rejection of record, Applicant is advised to amend “BC” to “BCC”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brooke (Stentrophomas Maltophilia: An emerging global opportunistic pathogen. Clinical Microbiology Reviews pages 2-41 published 2012), Darouiche (US Patent 6,475,434 published 11/5/2002) and Zou (Modern Preventive Medicine Vol. 43 pages 1287-1290. Published April 2016).
  Brooke teaches Stentrophomas Maltophilia (S. Maltophilia) is a gram negative multidrug resistant bacterial pathogen of the respiratory tract (page 1 right col., page 4 right col.).  A signature feature of S. Maltophilia is the formation of biofilms on solid surfaces and bronchial epithelial cells of human patients. Upon the formation of biofilms on lung epithelial cells, said pathogen invades into bronchial cells (page 3, page 13 left-right col., page 21 right col.).
 Regarding the limitation of claims 2-3, Brooke teaches S. Maltophilia infections are prevalent in patients with cystic fibrosis (page 22 right col. to page 23 right col.). Brooke teaches that S. Maltophilia is a dangerous pathogen for cystic fibrosis patients, as the accumulation of mucous in said patient provides a favorable environment for S. Maltophilia to grow (page 25 left col. and right col.). The sputum of cystic fibrosis patients contains a mix of glycoproteins and high molecular weight DNA that yields a viscous physical barrier that protects bacterial inhabitants from the antimicrobial activities of pharmaceutical agents. Said barrier can bind to the administered pharmaceutical agent, and interfere with the drugs ability to enter the bacterial cell (page 24 right col.). Brooke further teaches that the incidence of S. Maltophilia hospital acquired infections is increasing, particularly in the immunocompromised patient population, and therefore, said immunocompromised patients represent subjects in need of suppressing the growth of said infection (page 3 right col through page 4, page 7). 
However, Brooke does not teach treating the gram negative, biofilm causing S. Maltophilia infection in a subject comprising administering N-acetylcysteine to said subject.  
Darouiche teaches the administration of N-acetylcysteine as the sole active agent in buffered saline solutions in order to effectively eradicate gram negative biofilms (col. 7 lines 1-20, col. 15 lines 1-10, claims 11-15). Darouiche teaches that N-acetylcysteine is a biofilm penetrating agent, which disrupts the biofilm of the microorganism, attacks the microorganism and prevents the growth or proliferation of the biofilm (col. 4 lines 55 to col. 5 line 20, col. 6 lines 20-50). Administration of said biofilm penetrating n-acetylcysteine composition to human subjects and human tissue in therapeutically effective amounts is embodied in the methodology of Darouiche (col. 5 lines 40-50, col. 8 lines 30-35).
Zou teaches the administration of N-acetylcysteine to treat common respiratory pathogens. As shown in Table 1, compositions consisting of 5 mg/mL N-acetylcysteine in the carrier PBS are effective at completely inhibiting S. Maltophilia bacterial growth (Table 1 page 1289,  嗜麦芽窄食单胞菌 is Stentrophomonas maltophilia as shown in page 1288 left col., see section 1.1 on page 1288).  
It would have therefore been prima facie obvious to one of ordinary skill in the art prior to the time of the invention to administer the biofilm penetrating and S. Maltophilia inhibiting N-acetylcysteine of Darouiche and Zou in order to effectively suppress the growth of S. Maltophilia in a subject with a S. Maltophilia infection, arriving at the claimed methodology with a reasonable expectation of success.
Motivation to administer N-acetylcysteine to a subject comprising a S. Maltophilia infection logically flows from the fact that a signature feature of a S. Maltophilia infection is the formation of biofilms on bronchial epithelial cells of human patients, and N-acetylcysteine was recognized in the art at penetrating and disrupting gram-negative biofilms as well as eradicating S. Maltophilia bacterial growth. Accordingly, said artisan would have been motivated with a reasonable expectation of success that administration of the biofilm penetrating and S. Maltophilia inhibiting N-acetylcysteine of Darouiche and Zou to a subject with an S. Maltophilia infection would have disrupted the biofilm and inhibited the pathogenesis of S. Maltophilia in the subject, thereby treating the infection. 
Regarding the limitation wherein the therapeutically effective amount of n-acetylcysteine prevents lung colonization by S. Maltophilia by inhibiting the formation of biofilms, such a limitation is an inherent property of the therapeutically effective amount of n-acetylcysteine taught by Brooke, Darouiche and Zou administered to the subject with the S. Maltophilia infection. Properties (such as inhibition of biofilm formation and prevention of lung colonization of S. Maltophilia) that accrue from a process step of administering a S. Maltophilia infection inhibiting and biofilm treating amount of n-acetylcysteine are considered characteristic features of the claimed regimen.  
 It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In the present case the burden is shifted to Applicant to prove that the S. Maltophilia infection inhibiting and biofilm treating amount of n-acetylcysteine will not inhibit biofilm formation and prevent lung colonization of S. Maltophilia in the patient comprising an  S. Maltophilia infection taught by the prior art above. 
 
Claim(s) 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brooke (Stentrophomas Maltophilia: An emerging global opportunistic pathogen. Clinical Microbiology Reviews pages 2-41 published 2012), Darouiche (US Patent 6,475,434 published 11/5/2002) and Zou (Modern Preventive Medicine Vol. 43 pages 1287-1290. Published April 2016) as applied to claims 1-3, 7-8 and 10 in view of Ungheri (WO2004/00298 published 12/31/2003).
  
 As disclosed above, the combination of Brooke, Darouiche and Zou render obvious the administration of n-acetylcysteine to a subject comprising an S. Maltophilia infection, as the signature feature of a S. Maltophilia infection is the formation of biofilms on bronchial epithelial cells of human patients and N-acetylcysteine was recognized in the art at penetrating and disrupting gram-negative biofilms as well as eradicating S. Maltophilia bacterial growth. 
 However, the combination of Brooke, Darouiche and Zou do not specifically teach peroral or inhalation administration of n-acetylcysteine to the subject comprising a S. Maltophilia infection. Nor does the combination of Brooke, Darouiche and Zou teach wherein n-acetylcysteine is administered in a dose of 100-4600 mg per day. 
Ungheri teaches the method of treating biofilms in a subject in need comprising administering a therapeutically effective amount of n-acetylcysteine (page 1 line 25 to page 2 line 5). Oral administration of n-acetylcysteine in tablet form, or alternatively inhalation of n-acetylcysteine via aerosol formulation is embraced in Ungheri (page 3 lines 5-10). Ungheri further teaches that n-acetylcysteine in doses of 200-1800 mg/day, administered once or multiple times per day is effective at reducing biofilm development in the subject (page 3 lines 15-25). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to administer the biofilm penetrating and S. Maltophilia inhibiting N-acetylcysteine of Brooke, Darouiche and Zou via an inhalable aerosol in view of Ungheri. Motivation to administer said n-acetylcysteine formulation as an inhalable aerosol flows logically from the fact that n-acetylcysteine in aerosol form was art-recognized at reducing biofilm development a subject in need. Accordingly, said artisan would have readily predicted that administration of the biofilm penetrating and S. Maltophilia inhibiting N-acetylcysteine of Brooke, Darouiche and Zou via an inhalable aerosol would have effectively delivered the n-acetylcysteine to the targeted tissue, thereby penetrating the biofilm and treating the S. Maltophilia infection.
 Secondly, said skilled artisan would have found it prima facie obvious to administer said biofilm penetrating and S. Maltophilia inhibiting N-acetylcysteine of Brooke, Darouiche and Zou in a dose of 200-1800 mg per day in view of Ungheri. Motivation to administer N-acetylcysteine in a dose of 200-1800 mg/day flows logically from the fact that said dose was taught by Ungheri as effective at inhibiting biofilms in a subject in need. Thus, said skilled artisan would have readily predicted that administration of biofilm penetrating and S. Maltophilia inhibiting N-acetylcysteine of Brooke, Darouiche and Zou, in a dose of 200-1800 mg/day would have effectively treated biofilm formation and the S. Maltophilia infection in the afflicted patient.  

Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628